EXHIBIT 10(i)A(20)

AMENDMENT #4 TO CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT, dated as of September 28, 2006 (this “Amendment”), is entered
into by and among (a) Acuity Enterprise, Inc., a Delaware corporation, and
Acuity Unlimited, Inc., a Delaware corporation, as Borrowers, (b) Acuity
Specialty Products Group, Inc., a Delaware corporation, and Acuity Lighting
Group, Inc., a Delaware corporation, as initial Servicers, (c) Variable Funding
Capital Company LLC, a Delaware limited liability company (as assignee of Blue
Ridge Asset Funding Corporation), and (d) Wachovia Bank, National Association,
individually and as agent (in such agency capacity, together with its successors
and assigns in such capacity, the “Agent”), and pertains to the Credit and
Security Agreement dated as of September 2, 2003 among the parties hereto, as
amended (the “Existing Agreement”). Unless defined elsewhere herein, capitalized
terms used in this Amendment shall have the meanings assigned thereto in the
Existing Agreement.

PRELIMINARY STATEMENT

Each of the parties desires to amend the Existing Agreement on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Amendments.

1.1. Section 14.5(b) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Unless otherwise agreed to in writing by the Parent, each Lender and the
Agent hereby agrees to keep all Proprietary Information confidential and not to
disclose or reveal any Proprietary Information to any Person other than its (or
its Affiliates’) directors, officers, employees, agents, attorneys, auditors,
advisors, consultants or other representatives who reasonably require such
information in connection with their activities concerning this Agreement or the
transactions contemplated hereby and to actual or potential Participants or
Purchasing Liquidity Banks, and then only upon a confidential basis in any such
case; provided, however, that Proprietary Information may be disclosed: (i) to
the Agent or any other Lender, (ii) to any provider of credit or liquidity
enhancement to VFCC (each, an “Enhancer”), (iii) to the extent reasonably
required in connection with any litigation to which the Agent, any Lender, any
Enhancer or their respective Affiliates may be a party, (iv) to the extent
reasonably required in connection with the exercise of any remedy hereunder,
(v) as required by law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of



--------------------------------------------------------------------------------

law), (vi) to bank regulatory authorities or other governmental authorities,
(vii) to any rating agency that rates the commercial paper or other debt
securities of any Lender or any Enhancer, (viii) to any commercial paper dealer
of any Lender or Enhancer which has agreed in writing to be bound by the
provisions of this Section 14.5, and (ix) to any directors, officers, employees,
agents, attorneys, auditors, advisors, consultants or other representatives of
the entities described in subsections (i), (ii) , (vi), (vii) or (viii) above
who reasonably require such information in connection with their activities
concerning this Agreement or the transactions contemplated hereby (but only upon
a confidential basis).

1.2. The following definitions in Exhibit I to the Existing Agreement are hereby
amended and restated in their entirety to read, respectively, as follows:

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Event of Bankruptcy with respect to
any Loan Party, (ii) the Business Day specified in a written notice from the
Agent following the occurrence and during the continuation of any other
Amortization Event, (iii) the date which is 10 Business Days after the Agent’s
receipt of written notice from a Borrower that it wishes to terminate the
facility evidenced by this Agreement, and (iv) September 27, 2007.

“Monthly Reporting Date” means the 15th Business Day of each month after the
date of this Agreement or such other days of each month as the Agent shall
request in connection with Section 8.5 hereof.

“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 23% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.

1.3. The last sentence of the definition of “Obligor Concentration Limit” is
hereby amended and restated in its entirety to read as follows:

As of September 28, 2006, the Special Concentration Limit for all Receivables
owing from The Home Depot, Inc. and its Affiliates is 25% of aggregate
Outstanding Balance of all Eligible Receivables, and the Special Concentration
Limit for all Receivables owing from Rexel, Inc. and its Affiliates is 8% of
aggregate Outstanding Balance of all Eligible Receivables, provided that not
more than 2% of the aggregate Outstanding Balance of the Eligible Receivables
owing from all such special Obligors are denominated in Canadian dollars.

1.4. Schedule A to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth in Schedule A hereto.

2. Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the condition precedent that the Agent shall have received
(a) counterparts hereof, duly executed by each of the parties hereto,
(b) counterparts of a second

 

2



--------------------------------------------------------------------------------

amended and restated Fee Letter, duly executed by each of the parties thereto
and (c) a fully-earned and non-refundable renewal fee of $10,000 in immediately
available funds.

3. Scope of Amendment. Except as expressly amended hereby, the Existing
Agreement remains in full force and effect in accordance with its terms, and
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the other terms, conditions, obligations, covenants or
agreements contained in the Existing Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF.

5. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed an original, and
all such counterparts shall together constitute but one and the same instrument.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ACUITY ENTERPRISE, INC.

By:  

/s/ Richard K. Reece

Name:  

Richard K. Reece

Title:  

Senior Vice President and

Chief Financial Officer

ACUITY UNLIMITED, INC.

By:  

/s/ Richard K. Reece

Name:  

Richard K. Reece

Title:  

Senior Vice President and

Chief Financial Officer

ACUITY LIGHTING GROUP, INC., AS A SERVICER

By:  

/s/ Richard K. Reece

Name:  

Richard K. Reece

Title:  

Executive Vice President

ACUITY SPECIALTY PRODUCTS GROUP, INC., AS A SERVICER

By:  

/s/ Richard K. Reece

Name:  

Richard K. Reece

Title:  

Executive Vice President

 

4



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC

 

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

By:  

/s/ Douglas R. Wilson, Sr.

Name:  

Douglas R. Wilson, Sr.

Title:  

Vice President

 

5



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Liquidity Bank and as Agent

By:  

/s/ Michael J. Landry

Name:  

Michael J. Landry

Title:  

Vice President

 

6



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF LIQUIDITY BANKS

 

Liquidity Bank

  

Commitment

Wachovia Bank, National Association    $100,000,000

 

7